Citation Nr: 0818656	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2008 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in December 2006.  This matter was originally on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana where the RO granted service connection for PTSD and 
assigned an initial rating of 30 percent.  The veteran had a 
hearing before the Board in May 2006 and the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In December 2006 the Board found the preponderance of the 
evidence did not support a rating greater than 30 percent for 
the veteran's service connected PTSD.  The veteran appealed 
this decision to the U.S. Court of Appeals for Veterans 
Claims (CAVC or Court) arguing, among other things, that the 
Board did not adequately explain why he did not meet the 
diagnostic criteria warranting a 50 percent rating.  
Specifically, the veteran argues the frequency of his panic 
attacks warrants at least a 50 percent rating.  In March 
2008, the Court granted a joint motion for remand requiring 
the Board to further detail the reasons and bases of its 
decision. 

After the Court order, the veteran submitted an April 2008 
statement indicating his PTSD has worsened.  Specifically, 
the veteran indicates he misses many days of work simply 
because he does not want to leave the house, his wife 
currently works two jobs to make up for his missed work, and 
he currently is seeking a counselor willing to give him 
treatment sessions in his home. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the last VA examination was conducted in 
January 2006, over two years ago.  At that time, the veteran 
did not indicate any occupational struggles and, indeed, 
reflected he was able to effectively hold down a job.  In 
light of the veteran's statement and the Court's March 2008 
Court Order, a new VA examination is warranted to ascertain 
the current severity of the veteran's PTSD. 

The RO should also take this opportunity to obtain any recent 
VA treatment records from January 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any medical records and 
hospitalization records for the veteran's 
PTSD from the VA medical center in Fort 
Harrison, Montana for the time period from 
January 2006 to the present.  Any negative 
responses should be documented in the 
file. 

2.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
his PTSD.  The examiner should ascertain 
the current severity of the condition, 
including providing a GAF score.  The 
examiner must conduct all necessary tests 
to ascertain the current severity of the 
veteran's condition. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered. 

3.  After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

